WELLS, Judge.
Respondent parents have brought forward assignments of error in which they assail the proceedings as void for lack of proper notice to the parents, violating their rights to substantive and procedural due process. They also call into question the constitutionality of G.S. 7A-278(4) and former G.S. 7A-284 for “vagueness”. Counsel for both respondents and the state have presented excellent briefs and arguments. We do not reach the questions presented, however, for the reason that they are now moot. Upon recommendation of the DSS, on 26 November 1979, the District Court entered an order returning the legal custody of Charlene to her parents and terminating the custody of the DSS. Pursuant to the then existing provisions of G.S. 7A-289, the trial court had jurisdiction to enter such an order. Thus, there is now no existing controversy for this Court to resolve. “When, pending an appeal to this Court, a development occurs, by reason of which the questions in controversy between the parties are no longer at issue, the appeal will be dismissed for the reason that this Court will not entertain or proceed with a cause merely to determine abstract propositions of law or to determine which party should rightly have won in the lower court.” Parent Teacher Assoc. v. Bd. of Education, 275 N.C. 675, 679, 170 S.E. 2d 473, 476 (1969).
Appellants have expressed concern as to the finality of the trial court’s order of 26 November 1979, thus suggesting that the matter in controversy may not have been rendered moot by that order. We hold that the order of 26 November 1979 finally *116disposes of this matter and finally determines the matters in controversy in this case.
Appeal dismissed.
Judges MARTIN (Robert M.) and ERWIN concur.